ARNOLD, Circuit Judge,
concurring in part and dissenting in part.
I concur in the Court’s opinion except for Part II C, holding that 28 U.S.C. § 2283 is not a bar to an injunction against proceedings in the courts of Missouri. As to that point, I dissent.
I cannot accept the theory that the state-court actions were not “pending” for purposes of the Anti-Injunction Act. As the Court notes, Barancik v. Investors Funding Corp., 489 F.2d 933, 936-37 (7th Cir. 1973), supports this view. I disagree for the reasons stated in Roth v. Bank of the Commonwealth, 583 F.2d 527 (6th Cir. 1978), cert. denied, 442 U.S. 925, 99 S.Ct. 2852, 61 L.Ed.2d 292 (1979). I do not believe that the mere filing of a motion in a federal court seeking to enjoin state-court proceedings should in and of itself deprive later-filed state-court actions of the protection of § 2283. The relevant time for the application of the Anti-Injunction Act, in my opinion, is the date on which federal relief is granted, not the date on which it is sought.
We should be slow to take any steps that erode the independence and autonomy of the state courts. Those courts are just as bound as we are to respect the Constitution and laws of the United States. They are courts of general jurisdiction, unlike us, and they are not mere creatures of Congress, as are the inferior federal courts, including us. Ever since 1793 the Anti-Injunction Act has stood as a limitation on our power (not merely on our discretion) of prime importance to federalism. I conclude with the words of Mr. Justice Black in Atlantic Coast Line R.R. v. Locomotive Engineers, 398 U.S. 281, 296-97, 90 S.Ct. 1739, 1747-48, 26 L.Ed.2d 234 (1970), recently applied by this Court in In re Federal Skywalk Cases, 680 F.2d 1175 (8th Cir. 1982):
This case is by no means an easy one. The arguments in support of the union’s contentions are not insubstantial. But whatever doubts we may have are strongly affected by the general prohibition of § 2283. Any doubts as to the propriety of a federal injunction against state court proceedings should be resolved in favor of permitting the state courts to proceed in an orderly fashion to finally determine the controversy. The explicit wording of § 2283 itself implies as much, and the fundamental principle of a dual system of courts leads inevitably to that conclusion.
I therefore respectfully dissent in part.